       Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

EXPRESS LIEN, INC.                                        CIVIL ACTION

VERSUS                                                    NO: 19-10156

HANDLE, INC. ET AL.                                       SECTION: “H”


                             ORDER AND REASONS
          Before the Court is Plaintiff Express Lien, Inc.’s Motion for Partial
Summary Judgment (Doc. 185). For the following reasons, the Motion is
GRANTED IN PART and DENIED IN PART.


                                  BACKGROUND
          Plaintiff Express Lien d/b/a Levelset (“Express Lien”) is a New Orleans-
based construction payment and document management software platform for
parties in construction. Plaintiff distributes content and transacts business
through an online platform (the “Levelset Platform”) found at the URLs
“zlien.com” and “levelset.com.” Through the Levelset Platform, “construction
participants can monitor, exchange, file or record, and request hard-copy and
electronic information and documents related to construction payment and
construction projects generally, as well as exert[] and maintain[] control over
their security rights.”1 Visitors to the website can also purchase “self-help”
informational resources on construction-related topics. Plaintiff contends that
much of its downloadable content is registered for copyright protection and




1   Doc. 1 at 3.
                                          1
    Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 2 of 12




that the website’s users are required to create an online account and agree to
the website’s Terms of Use (the “Terms”) before accessing its content.
       Defendant Handle, Inc. (“Handle”)               is a similar and competing
construction technology company headquartered in California. Plaintiff alleges
that Handle’s employee, Defendant Jeffrey Nadolny (“Nadolny”), created
multiple fictitious accounts with the Levelset Platform to improperly gain
access to Express Lien’s content. Plaintiff alleges that Nadolny then copied and
reverse-engineered its Levelset Platform for Handle’s benefit and in derogation
of the Terms of Use. On May 7, 2019, Plaintiff filed this suit against Handle
and Nadolny (collectively “Defendants”) for breach of contract, fraud, violation
of the Louisiana Unfair Trade Practices and Consumer Protection Law
(“LUTPA”),2 copyright infringement, and trade dress infringement. On May 3,
2021, Plaintiff voluntarily dismissed its claim for trade dress infringement.
Trial on Plaintiff’s remaining claims is set for June 21, 2021.
       Now before the Court is Plaintiff’s Motion for Partial Summary
Judgment wherein Plaintiff asks the Court to find that Nadolny acted as an
agent for Handle and that Defendants are liable for breach of contract and
LUTPA violations. Defendants oppose the Motion.


                                 LEGAL STANDARD
       “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.”3 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.”4 Nevertheless, a dispute


2 LA. REV. STAT. § 51:1401, et seq.
3 FED . R. CIV. P. 56.
4 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).


                                             2
     Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 3 of 12




about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.”5
       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor.6 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.”7 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 8
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.”9 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.”10 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.”11




5 Id. at 248.
6 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
7 Engstrom v. First Nat’l Bank, 47 F.3d 1459, 1462 (5th Cir. 1995).
8 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
9 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.

2004) (internal citations omitted).
10 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
11 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).


                                              3
     Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 4 of 12




                                LAW AND ANALYSIS
       In Plaintiff’s Motion for Partial Summary Judgment, Plaintiff asks this
Court to find that: (1) Defendant Jeffrey Nadolny acted as an agent for Handle
in his dealings with Express Lien; that (2) Defendants are liable for breach of
contract; and that (3) Defendants are liable for violations of unfair trade
practices under LUTPA. The Court will discuss each claim in turn.
I.     Whether Nadolny Acted as an Agent for Handle
       Under Louisiana law, “[a] mandate is a contract by which a person, the
principal, confers authority on another person, the mandatary or agent, to
transact one or more affairs for the principal.”12 “A mandatary’s power or
authority is composed of his actual authority, express or implied, together with
the apparent authority which the principal has vested in him by his conduct.” 13
An actual agency contract may be created expressly or implicitly. 14 “Express
actual authority is created by the oral or written agreement between the
principal and the agent.”15 “It is created by implication when, from the nature
of the principal’s business and the position of the agent within the business,
the agent is deemed to have permission from the principal to undertake certain
acts which are reasonably related and necessary concomitant of the agent’s
express authorization.”16
       Here, Plaintiff asserts that Nadolny had actual implied authority to
enter into its Terms of Use and access Express Lien’s content. As support,
Express Lien primarily relies upon Judge Vance’s earlier ruling in this


12 McLin v. Hi Ho, Inc., 118 So. 3d 462, 467 (La. App. 1 Cir. 2013) (citing LA. CIV. CODE art.
2989).
13 Id. (quoting Boulos v. Morrison, 503 So.2d 1, 3 (La. 1987)).
14 See id. (citing AAA Tire & Export, Inc. v. Big Chief Truck Lines, Inc., 385 So.2d 426, 429

(La. App. 1 Cir. 1980)).
15 Hous. Expl. Co. v. Halliburton Energy Servs. Inc., 359 F.3d 777, 780 (5th Cir. 2004) (citing

AAA tire & Expert, Inc., 385 So. 2d at 429).
16 Id. (citing AAA Tire & Export, Inc., 385 So.2d at 429).


                                              4
     Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 5 of 12




matter.17 In addressing Defendants’ earlier Motion to Dismiss, Judge Vance
found that Handle was bound by the forum selection clause in Express Lien’s
Terms of Use because Nadolny was acting as an agent for Handle when he
accepted the Terms. In so finding, Judge Vance looked to Handle’s offer of
employment letter to Nadolny, which stated that Nadolny was to act as
“Operations Engineer” and that his duties would include: “[p]lanning and
implementing course of action to recover outstanding invoices for customers”
and “[d]esign and implementation of the automated debt collection process.” 18
As the offer letter granted Nadolny express authority to research mechanic’s
lien laws online, Judge Vance concluded that Nadolny had implied authority
to visit Express Lien’s website with such information as doing so was a
“reasonable and necessary concomitant” of his express authority. 19 Now,
Express Lien asks this Court to find that the undisputed evidence supports
Judge Vance’s earlier finding that Nadolny had implied authority to bind
Handle in its dealings with Express Lien.20
       In opposition, Handle asserts that Nadolny could not have bound Handle
to Express Lien’s Terms of Use because: (1) Handle modified the terms of


17 This matter was initially before Judge Vance of the Eastern District of Louisiana and was
transferred to this section on January 14, 2021. See Doc. 145.
18 Doc. 32 at 7–8; Doc. 19-3 at 2.
19 See Doc. 32 at 9–10 (“Implied authority is found when an action is a ‘reasonable and

necessary concomitant[] of the agent’s express authorization.’” (quoting Hous. Expl. Co. v.
Halliburton Energy Servs., Inc., 359 F.3d 777, 780 (5th Cir. 2004)).
20 Express Lien also argues that Judge Vance’s ruling constitutes “the law of the case” which

this Court is bound to follow under the law-of-the-case doctrine. The law-of-the-case doctrine
“generally precludes reexamination of issues of law or fact decided on appeal, either by the
district court on remand or by the appellate court itself on a subsequent appeal.” USPPS,
Ltd. v. Avery Dennison Corp., 647 F.3d 274, 282 (5th Cir. 2011) (quoting Todd Shipyards
Corp. v. Auto Transp., S.A., 763 F.2d 745, 750 (5th Cir. 1987)). The doctrine, however, does
not preclude courts “from reconsidering previous ruling on interlocutory orders such as
summary judgment motions” as they are not “decision[s] on appeal.” Louisiana v. Guidry, 489
F.3d 692, 697 (5th Cir. 2007). The Court thus rejects Express Lien’s argument that this Court
is precluded from re-examining Judge Vance’s earlier ruling in this case, particularly when
that ruling was at the early motion to dismiss stage.
                                              5
     Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 6 of 12




Nadolny’s employment and thereby removed any implied authority Nadolny
may have had to visit the Levelset Platform, and (2) there is a genuine issue of
material fact as to whether Nadolny accepted Express Lien’s Terms of Use.
The Court will address each argument in turn.
       A.     Whether Handle Modified Nadolny’s Authority
       Assuming that Nadolny is himself bound by the Terms of Use,
Defendants assert that Nadolny nevertheless could not have also bound
Handle because Handle CEO Patrick Hogan modified Nadolny’s employment
duties shortly after providing Nadolny with the offer letter. Louisiana “law is
clear that written contracts may be modified by oral contracts and the conduct
of the parties.”21 Although “[t]estimonial or other evidence may not be admitted
to negate or vary the contents of an authentic act or act under private
signature[,]” such “evidence may be admitted . . . to prove that the written act
was modified by a subsequent and valid oral agreement.” 22 “Whether there is
an oral agreement that modified the written contract is a question of fact[,]”
and the party asserting modification must prove it by a preponderance of the
evidence.23 Here, Defendants point to Hogan’s deposition testimony and
affidavit for evidence that, shortly after providing Nadolny with the offer letter,
Hogan modified Nadolny’s job duties to no longer include designing and
implementing automated debt collection processes.
       Even if the Court were to find sufficient evidence of modification, the
alleged modification would still grant Nadolny implied authority to accept
Express Lien’s Terms of Use. In Hogan’s affidavit, he states:
       Although Mr. Nadolny was involved with the creation and

21 Driver Pipeline Co. v. Cadeville Gas Storage, LLC, 150 So. 3d 492, 500 (La. App. 2 Cir.
2014), writ denied, 159 So. 3d 1058 (La. 2015) (citing Grosjean v. Grosjean, 50 So. 3d 233 (La.
App. 2 Cir. 2010); Smith v. Coffman, 87 So. 3d 137 (La. App. 2 Cir. 2012).
22 LA. CIV. CODE art. 1848.
23 See Driver Pipeline Co., 150 So. 3d at 501 (citations omitted).


                                              6
       Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 7 of 12




          preparation of some of the state mechanics’ lien law forms that are
          available to Handle’s customers, I instructed him to use, and am
          confident that he used, forms that are provided by state statutes
          and other state government sources, forms provided by respected
          treatises and practice guides, and forms that in some instances, he
          created on his own, by using state statutes, state government
          sources, treatises, and practice guides as a template or guide.
Assuming that Hogan’s affidavit accurately and sufficiently evidences
Nadolny’s modified duties, the revised employment agreement granted
Nadolny express authority to utilize certain trusted sources to create Handle’s
mechanics’ lien forms. There is, however, no evidence that Hogan precluded
Nadolny from looking to the internet for these sources or from comparing
Handle’s forms to those already in existence. Indeed, the Court cannot conceive
that Nadolny was instructed to create these forms in a vacuum—without
consulting existing sites with compiled resources. Thus, the express grant of
authority to “create and prepare” mechanics’ lien forms gave Nadolny implied
authority to visit sites, such as Express Lien’s, and review the law and
information cited therein. Moreover, this Court agrees with Judge Vance that
this implied authority necessarily included the authority to accept the
affiliated Terms of Use.24 As there is sufficient evidence that Nadolny’s
interactions with the Levelset Platform were in relation to his employment
with Handle, the Court concludes that Handle is bound by Nadolny’s
acceptance of the Terms of Use to the extent Nadolny’s acceptance is found
sufficient.
          B.     Whether Nadolny Sufficiently Accepted Express Lien’s
                 Terms of Use
          Defendants next argue that there is insufficient evidence to demonstrate
that “Nadolny knew about or had notice of each website’s terms of use or


24   Doc. 32 at 10.
                                          7
     Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 8 of 12




manifested     assent   to those terms.”25        “The chief consideration         when
determining the validity of contractual terms—in contracts with or without a
nexus to the internet—is whether the party to be bound had reasonable notice
of the terms at issue and whether the party manifested assent to those
terms.”26 In the case of “clickwrap” agreements such as the one at issue, courts
within the Fifth Circuit have consistently held that, where parties knew or
should have known about the existence of a website’s terms, the parties may
be bound even if they have not read them.27 This conclusion is consistent with
Louisiana law holding that “signatures are not mere ornaments” and that “[a]
person who signs a written instrument is presumed to know its contents and
cannot avoid its obligations by contending that he did not read it, or that it was
not explained or that he did not understand it.”28
      As evidence of Nadolny’s acceptance of Express Lien’s Terms of Use,
Plaintiff has supplied this Court with its “Terms of Use Acceptance Logs” that
represent that Nadolny accepted the Terms of Use twice: once on December 4,
2018 under the user “JBN Supplier” and email address j.b.nadolny@gmail.com;
and once on January 28, 2019 under the user “Abbot Construction” and email
remodelergroup@gmail.com.29 To authenticate the logs, Plaintiff provides the
Affidavit of Hisham Younis, Express Lien’s Chief Technology Officer, wherein
Younis swears that the logs are gathered pursuant to the normal course of



25 Doc. 321.
26 One Beacon Ins. Co. v. Crowley Marine Servs., Inc., 648 F.3d 258, 269 (5th Cir. 2011) .
27 Deshotel v. PayPal, Inc., No. CV 6:19-0373, 2020 WL 5813322, at *7–8 (W.D. La. Aug. 24,

2020), report and recommendation adopted sub nom. Deshotel v. CardCash Exch. Inc., No.
19-CV-373, 2020 WL 5807609 (W.D. La. Sept. 29, 2020) (and cases cited therein). See also
One Beacon Ins. Co., 648 F.3d 258 at 268–89 (and cases cited therein).
28 Williams v. Interstate Dodge Inc., 34 So. 3d 1151, 1156 (La. App. 2 Cir. 2010) (citing

Tweedel v. Brasseaux, 433 So.2d 133 (La. 1983); Southern Treats, Inc. v. Titan Properties,
L.L.C., 927 So.2d 677 (La. App. 2 Cir. 2006); First South Farm Credit, ACA v. Gailliard
Farms, Inc., 880 So.2d 223 (La. App. 2 Cir. 2004)).
29 Doc. 1-2 at 2.


                                            8
     Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 9 of 12




business and that the logs confirm “[t]hat a party affirmatively accepted
Express Lien, Inc.’s Terms of Use” and “[c]ertain information about the party
and the Terms acceptance.”30
       To rebut Plaintiff’s evidence, Defendants               advance two primary
arguments. First, Defendants argue that:
       [T]he mere act of visiting a website with immediately accessible
       articles and information about mechanics liens during the course
       of Mr. Nadolny’s research about mechanics’ liens does not itself
       establish that Mr. Nadolny knew about or had notice of each of the
       website’s terms of use or manifested assent to those terms.31

Defendants, however, provide no evidence to suggest that visitors to the non-
public portions of the Levelset Platform “automatically” accept the site’s Terms
of Use or that Nadolny was otherwise unaware of the Terms.32 Moreover, the
Court finds Defendants’ argument to this point contradicted by Plaintiff’s
evidence that Nadolny accepted the Terms of Use only twice—once under each
account—but visited the website “at least 147 times, viewed 177 unique and
distinct pages . . . [and] downloaded 71 unique forms.” 33
       Second, Defendants argue that Hashim Younis’s Affidavit is itself
invalid because Younis did not personally collect the information in the Terms
of Use Acceptance Logs and testified that the produced Excel Sheet was not
automatically generated. Federal Rule of Civil Procedure 56(c)(4) provides that
“[a]n affidavit or declaration used to support or oppose a motion must be made

30 Id. at 3 (emphasis added).
31 Doc. 231 at 5.
32 Defendants argue that areas of the Levelset Platform are accessible without acceptance of

the site’s Terms of Use. Plaintiff, however, does not dispute that the publicly accessible
portions of its website do not require acceptance of its Terms. As the publicly accessible
portions of the Levelset Platform are not at issue, the Court finds Defendants’ argument to
this point moot.
33 Doc. 185-11 at 26. Defendants argue that Plaintiff’s expert inaccurately reported the

number of site visits and views, pointing this Court to evidence that Nadolny visited the
website 72 times and viewed 188 pages. See Doc. 231-1 at 7. This disparity, however, does
not affect the Court’s ultimate conclusion.
                                             9
     Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 10 of 12




on personal knowledge, set out facts that would be admissible in evidence, and
show that the affiant or declarant is competent to testify on the matters
stated.” The Federal Rules, therefore, do not require that the affiant have
personally collected or personally typed the information. As Younis has
personal knowledge that the logs accurately reflect Nadolny’s acceptance of the
Terms of Use and that such records are kept in the ordinary course of business,
Younis is a person through whom the logs could be admitted as evidence under
the business records hearsay exception.34 The Court thus finds that Younis’s
Affidavit sufficiently authenticates the Terms of Use Acceptance Logs.
       In sum, Defendants have failed to demonstrate a genuine issue of
material fact as to whether Nadolny sufficiently accepted the Terms of Use.
Defendants have provided only speculative argument, not evidence, in support
of their positions. Indeed, the Court finds significant the fact that Nadolny does
not deny accepting or viewing the Terms of Use in his Affidavit. Accordingly,
Plaintiff’s Motion for Partial Summary Judgment is granted as it pertains to
Nadolny’s acceptance of the Terms of Use and his authority to do so on behalf
of Handle.
       C.    Whether Defendants are Liable for Breach of Contract and
             LUTPA
       Plaintiff also asks this Court to find that Defendants are liable for breach
of contract and LUTPA violations. As evidence of Defendants’ liability, Plaintiff
attaches the reports of its experts, Eric Bear and Robert Leonard, who
collectively opine that much of the content on Handle’s website was reverse-
engineered and copied from the Levelset Platform. In response, Defendants
provide the Affidavit of Handle’s Chief Executive Officer, Patrick Hogan,
wherein Hogan swears that “Handle did not, in fact, refer to, review, gain

34See FED . R. EVID . 803(6) (setting forth hearsay exception for “Records of a Regularly
Conducted Activity”).
                                           10
     Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 11 of 12




inspiration from, or otherwise copy or paraphrase, any content on Plaintiff’s
platform (blog articles, Frequently Asked Questions (FAQs), forms or other
content) when conceiving of, researching, or authoring the content that
appears on Plaintiff’s website.”35
       Although conclusory, self-serving affidavits are often insufficient to
create a genuine issue of material fact, “an affidavit based on personal
knowledge and containing factual assertions suffices to create a fact issue, even
if the affidavit is arguably self-serving.”36 Moreover, a court “‘may not make
credibility determinations or weigh the evidence’ in a ruling on a motion for
summary judgment.”37 “Instead, a court ‘must disregard all evidence favorable
to the moving party that the [finder of fact] is not required to believe.’”38
       Hogan is the CEO of Handle and should therefore have personal
knowledge as to the source of the information on his company’s website. Thus,
to answer the ultimate question as to whether Defendants are liable for breach
of contract and LUTPA violations, this Court would have to weigh Hogan’s
credibility    against     that    of   Plaintiff’s    experts.    As    such     credibility
determinations are inappropriate at summary judgment, the Court defers its
ruling on liability to trial. Plaintiff’s Motion for Partial Summary Judgment as
to its breach of contract and LUTPA claims is therefore denied.




35 Doc. 321-7 at 2.
36 C.R. Pittman Const. Co. v. Nat’l Fire Ins. Co. of Hartford, 453 F. App’x 439, 443 (5th Cir.
2011) (citations omitted). See S. U.S. Trade Ass’n v. Unidentified Parties, No. CIV.A. 10-1669,
2012 WL 579439, at *2 (E.D. La. Feb. 22, 2012) (and cases cited therein).
37 Holmes v. N. Texas Health Care Laundry Coop. Ass’n, 304 F. Supp. 3d 525, 539 (N.D. Tex.

2018) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000);
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254–55 (1986)).
38 Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 245 (5th Cir. 2016) (quoting Chambers

v. Sears Roebuck & Co., 428 Fed. App’x. 400, 407–08 (5th Cir. 2011)).
                                             11
   Case 2:19-cv-10156-JTM-MBN Document 274 Filed 06/17/21 Page 12 of 12




                               CONCLUSION
     For the foregoing reasons, Plaintiff Express Lien, Inc.’s Motion for
Partial Summary Judgment (Doc. 185) is DENIED IN PART and GRANTED
IN PART as explained herein.


              New Orleans, Louisiana this 17th day of June, 2021.




                                  ____________________________________
                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE




                                   12
